DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 7 and 8 are  objected to because of the following informalities:  

Claim 7 recites the limitation preferably about 200Hz in line 2 is objected by examiner for not positively reciting.  Examiner suggest to amend the claim limitation by deleting the term [[about]]. 

Claim 8 recites the limitation preferably about 2ns in line 2 is objected by examiner for not positively reciting.  Examiner suggest to amend the claim limitation by deleting the term [[about]]. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2 4-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by  US9226790 B2 by Zemel et al (Zemel).

Referring to the claim 1 Zemel teaches,  A method for treating actinic keratosis of tissue of a patient (See Fig 6 a method for treating actinic keratosis col. 6 lines 61-62) comprising: 

guiding non-thermal, atmospheric pressure plasma over areas of the tissue having actinic keratosis ((Fig.6,a treatment electrode 1 creates atmospheric pressure plasma in proximity of skin;Col.10,Line26&Col.10,Lines34-35) for a length of time effective to give rise to an at least partial amelioration of the keratosis (Fig 6 the treatment electrode  generates atmospheric plasma which is used to treat the keratosis results in partial treatment see Fig 16 ).


    PNG
    media_image1.png
    637
    386
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    217
    521
    media_image2.png
    Greyscale


Referring to the claim 2 Zemel teaches the method of claim 1, Zemel further teaches where wherein the plasma is created employing a device having a high voltage electrode  (Fig 6 item 1 electrode and col 6 lines 61 and 62) and an insulating or semiconducting barrier configured to provide a Dielectric Barrier Discharge (Fig 6 a dielectric layer item 2 col 11 line 11).

Referring to the claim4 Zemel teaches,   A device for treating actinic keratosis of tissue of a patient See Fig 6 a method for treating actinic keratosis col. 6 lines 61-62) comprising: 

a high voltage electrode (Fig 6 item 1 col 11 line 10) , an insulating or semiconducting barrier (item 2 col 11 line 11), a power source capable of providing a voltage (inherent teaching Col 15 line 54), and a pulse generator (Fig 6 item 6 col 11. Line 13); 



Referring to the claim 5 Zemel teaches the device of claim 4, Zemel further teaches wherein the barrier is or comprises a ceramic, organic or inorganic polymer, glass, or other carbide, nitride, or oxide insulator, including quartz (Se Fig 6 item 2 is quartz col 11 line 42).

Referring to the claim 6 Zemel teaches the device of claim 4, Zemel further teaches wherein the power source provides power in a range of from 10 to 50 kV, preferably 20 kV. (Fig 6 the power source  provides a power of 20K volts Col 15 lines 2-3).

Referring to the claim 7 Zemel teaches the device of claim 4, Zemel further teaches wherein the pulse generator provides a pulse in a range of from 50 to 3500 Hz, preferably about 200 Hz.  (See the controllable vibration generator 6 has a frequency of .0KHz  col 6 lines 11, 12)

Referring to the claim 8 Zemel teaches the device of claim 4, Zemel further teaches wherein the pulse generator provides a pulse in a range of from about 100 PS to 500 ns, preferably about 2 ns. (Fig 6 the controllable vibration generator 6 has a pulse of 10 nanoseconds Col 6 line 34)..

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Zemel.

Referring to the claim 3 Zemel teaches the method of claim 1, but silent on wherein the length of time is effective to result in at least 10-50% fewer visible or palpable keratosis lesions after treatment.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate Zemel’ teachings and device to make the length of time effective to result in at least 10-50% fewer visible or palpable keratosis lesions after treatment , since discovering the optimum value of a result effective variable involves only routine skill in the art  in order to reduce the number of treatment sessions. Also, it is based on the individual and their response to the process, and requires an experimentation.  

Conclusion

Claims 1-8 are rejected over prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/25/2022